Name: Commission Regulation (EEC) No 3619/85 of 20 December 1985 re-establishing the levying of customs duties applicable to artificial corundum falling within subheading 28.20 B originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 21 . 12. 85 Official Journal of the European Communities No L 344/45 COMMISSION REGULATION (EEC) No 3619/85 of 20 December 1985 re-establishing the levying of customs duties applicable to artificial corundum falling within subheading 28.20 B originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply charged thereagainst ; whereas the exchange of informa ­ tion organized by the Commission has demonstrated that continuance of the preference causes economic difficul ­ ties in the Community ; whereas therefore, customs duties in respect of the products in question must be re-established against Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 24 December 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products originating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff pref ­ erences for 1985 in respect of certain industrial products originating in developing countries (') and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 12 ; Whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 165 % of the highest maximum amount valid for 1980 ; Whereas, in the case of artificial corundum falling within subheading 28.20 B the reference base is fixed at 1 005 400 ECU ; whereas, on 20 December 1985, imports of these products into the Community, originating in Brazil , reached the reference base in question after being CCT heading No Description 28.20 B (NIMEXE 28.20-30) Artificial corundum Article 2 This Regulation shall enter into foce on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12 . 1984, p. 1 .